Citation Nr: 1230806	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-20 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to June 10, 2010, to include consideration of extraschedular evaluation.

2.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss since June 10, 2010.

3.  Entitlement to an initial evaluation in excess of 30 percent for bilateral aphakia, to include consideration of extraschedular evaluation.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

6.  Entitlement to an initial evaluation in excess of 10 percent for residuals of polyneuritis of the right lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for residuals of polyneuritis of the left lower extremity.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Fiancée


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army Air Corps and Air Force from January 1944 to December 1948.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs, which in pertinent part granted service connection for bilateral aphakia, rated 30 percent disabling; granted service connection for hearing loss, rated 10 percent disabling; and declined to reopen previously denied claims of service connection for a back disorder and for polyneuritis/Guillen-Barre Syndrome (GBS); and a February 2011 rating decision by the Appeals Management Center (AMC), in Washington, DC, which granted service connection for left and right lower extremity residuals of polyneuritis and assigned initial 10 percent evaluations effective from August 20, 2001.

The Veteran and his fiancée, now his spouse, testified at a personal hearing held before the undersigned at the RO in September 2009; a transcript of the hearing is of record.

In October 2009, the Board reopened the previously denied claims of service connection for a back disorder and polyneuritis, and remanded the underlying claims, as well as the issues with regard to evaluation of hearing loss and aphakia, to the RO via the Appeals Management Center (AMC), in Washington, DC.  

During the processing of that remand, the AMC issued a February 2011 rating decision granting service connection for polyneuritis and assigning initial 10 percent ratings for each lower extremity; this full grant of the benefit sought ended the appeal.  The Veteran then initiated a new appeal regarding the assigned evaluations.   Further, in an August 2011 rating decision, the AMC granted entitlement to an increased 30 percent evaluation for bilateral hearing loss, effective from June 10, 2010.  The AMC noted that this was not a full grant of the benefit sought on appeal, as it was not the maximum assignable evaluation.  The AMC indicated that unless the Veteran requested otherwise, it would be presumed he wished to continue the appeal.  The Veteran has not stated that he is satisfied with the 30 percent evaluation, and both stages of hearing loss evaluation remain on appeal. 

In an October 2011 decision, the Board again remanded the low back, hearing loss, and aphakia issues for additional development.  The required actions having been taken, the matters are returned to the Board for further consideration.

A claim for TDIU is part and parcel of a claim for increased evaluation, where there is an allegation of related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although a specific claim for TDIU was denied in May 2006, and not appealed, the Veteran has continued to raise the matter in argument and his submissions of evidence with regard to his claims for increased evaluation.  It is therefore considered to be on appeal as part of the increased rating claims.

The issues currently on appeal are as identified above.  Prior Board decisions incorrectly identified either current evaluations or the stages of evaluations under appeal, or failed to note the appellate status of a claim.  Careful review of the file has confirmed that the above issue are in fact on appeal, as characterized.  The Veteran is not prejudiced by prior errors, as his claims are being afforded a full and fair adjudication at this time.

In the October 2009 and October 2011 Board decisions, the Board noted that the issues of reopening a previously denied claim of service connection for a right knee disability, service connection for a right shoulder disability, a claim of clear and unmistakable error (CUE) in a July 1986 rating decision denying service connection for residuals polyneuritis/GBS, and a claim for an earlier effective date for the grant of service connection for bilateral hearing loss had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The file, including the electronic records maintained in the Virtual VA system, do not reveal that any action has been taken on these claims. Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The issues of entitlement to increased evaluation for residuals of polyneuritis/GBS of the left and right lower extremities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since June 10, 2010, bilateral hearing loss has been manifested by no worse than Level VI hearing acuity bilaterally.

2.  Prior to June 10, 2010, bilateral hearing loss was manifested by no worse than Level VI hearing acuity in the left ear and Level II hearing acuity in the right ear.

3.  The schedular rating criteria are adequate for evaluation of the Veteran's hearing loss before and after June 10, 2010.

4.  The corrected distance vision of the Veteran is no worse than 20/50 on the right and 20/25 on the left; diplopia resolves with use of a corrective lens.

5.  Currently diagnosed low back disability was first manifested on active duty service following a combat-related injury, and has persisted continually since that time.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for bilateral hearing loss since June 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing prior to June 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for an initial evaluation in excess of 30 percent for bilateral aphakia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6029, 6078, 6079, 6090 (2008); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.79, Diagnostic Codes 6029, 6066, 6090 (2011).

4.  The criteria for service connection of a back disability are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the claim of service connection for a back disability, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With respect to the remaining claims decided here, VA has met all statutory and regulatory notice and duty to assist provisions.  November 2005, February 2007, April 2010, and November 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  February 2007, April 2010, and November 2011 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in an August 2011 and August 2012 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Social Security Administration was contacted but certified that it had no relevant records.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been afforded the Veteran, and the examiners have made all required clinical findings and offered requested opinions  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  With regard to hearing loss, although the most recent examination was two years ago, the Veteran has not alleged and records do not reflect worsening of the disability since that time.  No updated examination is required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Records from the Veteran's treating optometrist, Dr. JDP, have not been obtained, but this is a result of the Veteran's failure to supply complete records or a specifically requested release to permit VA to assist him.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Hearing Loss

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 . 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b). 

The Veteran filed a claim for increased evaluation of his service-connected bilateral hearing loss in August 2001.  A VA examination was scheduled for November 2001, but the Veteran contacted the hospital and informed VA that he would be out of town for several months and would contact VA again to reschedule when he became available.  He also submitted a statement to the RO indicating that due to wax buildup he could not undergo audiological evaluation.  VA informed him in December 2001 correspondence that his claim was discontinued until he returned to the area.  He contacted VA again in September 2005.

A VA audio examination was conducted in May 2006.  The Veteran complained of difficulty with conversation, especially against background noise.  He also had trouble localizing sound.  The examiner opined that these problems would not prevent him from obtaining or retaining employment, as they could be compensated for with proper use of hearing aids.  Testing revealed:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
40
50
55
60
51
88
 
LEFT
35
60
85
90
68
72
 











From Table VI of 38 CFR 4.85, Roman Numeral VI is derived for the left ear.  The left ear is considered the poorer ear for 38 CFR 4.85's Table VII.  From Table VI of 38 CFR 4.85, Roman Numeral II is determined for the right ear.  These are determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row II, the better ear, with column VI, the poorer ear.  

Hearing acuity was not again measured until a June 2010 VA examination, which showed:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
40
50
60
65
54
64
 
LEFT
30
60
85
95
68
68
 











From Table VI of 38 CFR 4.85, Roman Numeral VI is derived for the left ear.  Roman Numeral VI is also determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Either ear can be used as the poorer ear for 38 CFR 4.85's Table VII as they both equate to the same Roman Numeral.  A 30 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row VI, the better ear, with column VI, the poorer ear.  The Veteran reported that he had been discharged from a job because he could not hear the high-pitched voices of younger students, and from another because he could not hear well enough to record meeting minutes.  Generally, he reported that speech was "muffled;" he had trouble localizing sound and understanding speech in noisy environments.

Prior to June 10, 2010, the sole audiometric test of record establishes that under the mechanical formula applicable to hearing loss, no greater than a 10 percent evaluation is warranted.  On June 10, 2010, testing first established factual entitlement to a 30 percent evaluation under the Schedule, and such rating was properly assigned effective that date.  38 C.F.R. § 3.400(o).

The Veteran has specifically requested that he be considered for assignment of an extraschedular evaluation for hearing loss, citing the impact of his disability on his past work experiences.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Schedular criteria are adequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  This Veteran does not demonstrate an exceptional pattern of hearing loss which requires adjustment of the basic formula.  38 C.F.R. § 4.86.  The functional effects of the Veteran's hearing loss are not so severe as to render the schedular criteria inapplicable.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The AMC did refer the matter to the Director, Compensation and Pension Service, in November 2011.  However, they did not apply the steps of the Thun test in doing so, skipping the first step and advancing to consideration of whether there is demonstrated an exceptional or unusual disability picture marked by factors such as marked interference with employment or frequent periods of hospitalization.  The Board need not reach that question.  As the Schedular criteria are adequate, extraschedular evaluation is not appropriate, and no further discussion is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

	Aphakia

The Veteran is service connected for bilateral aphakia, rated 30 percent disabling under Code 6029.  This Code was amended in changes to the Rating Schedule which were effective December 10, 2008.  However, under either set of Codes, the applicable criteria are identical.  Both provide a regulatory minimum rating of 30 percent for aphakia, and permit alternative evaluation for visual impairment if such would result in a higher rating.  Moreover, the criteria for evaluation for diplopia, or double vision, which is the Veteran's main vision complaint, are also the same under both versions of the Schedule.  38 C.F.R. § 4.84a, Codes 6029, 6078, 6079, 6090 (2008); 38 C.F.R. § 4.79, Codes 6029, 6066, 6090 (2011).  Therefore, the discussion below refers only to the currently applicable regulations, for clarity.

Disability ratings for impaired vision generally are based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.  A compensable rating is warranted when corrected visual acuity in the more impaired eye is 20/50 (or worse) and the less impaired eye is 20/40 (or worse); a rating in excess of 30 percent is first warranted where both eyes are 20/100, or where one is 20/200 and the other is 20/70.  38 C.F.R. § 4.79, Code 6066 (2011).  Where a claimant reports visual acuity that is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is used.  38 C.F.R. § 4.76(b)(4).

Here, repeated optometric testing demonstrates the following corrected distance visual acuity:

Date
Right
Left
7/00
20/20
20/20
6/01
20/25
20/20
6/06
20/25
20/25
11/06
20/20
20/20
7/07
20/25
20/25
6/10
20/25
20/25
5/11
20/50
20/25

At no time does the central visual acuity impairment approach the levels required for assignment of an evaluation in excess of the currently assigned 30 percent.

The Veteran has stressed that his main complaint, however, is the diplopia caused by the aphakia.  Private and VA doctors document the presence of diplopia, and they and the Veteran have amply described the impact of such on his functioning.  As Dr. JDP summarizes in his April 2006 letter, the Veteran required surgery to correct cataracts related to trauma sustained in service.  The right eye was operated on first, in the 1970's; no lens was implanted.  When the left eye underwent surgery in 1999, standard practice was to implant a prosthetic lens.  As a result of the differing treatments of each eye, one eye presents a larger, magnified image to the brain, which then cannot assimilate the dissimilarly sized images into a single coherent picture.  Double vision, or diplopia, therefore results.

However, as Dr. JDP states, and all other doctors offering an opinion (including VA examiners in November 2006 and June 2010) also indicate, this diplopia problem, also referred to as "image disparity," is corrected by use of a contact lens in the right eye. The Veteran only has diplopia when attempting to view things without his prescribed prosthetic lens.  Regulation provides that "diplopia that is ... correctable with spectacles is evaluated at 0 percent."  38 C.F.R. § 4.79, Code 6090, Note.  Because the evidence of record establishes that the Veteran's diplopia is correctable, and has in fact been successfully ameliorated, no compensable evaluation may be assigned.

The Veteran has again argued that a higher evaluation is warranted on an extraschedular basis, as his condition is highly unusual.  Indeed, Dr. JDP stresses that the Veteran is fairly unique.  Most patients with "true aphakia," meaning those without an implanted lens, were much older, and have passed away; remaining surgical patients had the implantation form of the surgery, which has been standard since the 1980's.  

However, the medical rarity or uniqueness of the Veteran's situation is not a part of the applicable test for assignment of an extraschedular evaluation, however.  Instead, the adjudicator must consider whether the applicable schedular criteria are adequate, and if not, whether the disability has resulted in such an unusual disability picture as to render the Schedule's application impractical.  Only if both these tests are met is the case referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.

Despite the rather unique cause of the Veteran's current vision complaints, those complaints are fully contemplated by the Rating Schedule.  Higher evaluations are provided for decreased visual impairment, and alternative ratings are provided for other vision manifestations, including diplopia.  The Veteran makes no report of any other sign, symptom, or manifestation of his vision disability, and so the Rating Schedule must be found to be adequate.  Therefore, no further discussion of extraschedular entitlement is required; the benefit is not warranted.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the case of combat Veterans, lay statements regarding injuries or events related to combat are considered adequate evidence of occurrence despite the absence of corroborating documentation, so long as the allegations are consistent with the facts, circumstances, and hardships of service.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

It is well established that the Veteran engaged in combat.  As pilot in Italy, his P-47 Thunderbolt was shot down during a bombing run.  He released his load despite fire reaching into cockpit, and then bailed out of the crippled aircraft.  The Veteran states that he sustained physical trauma to his back in the bailout, from the spinning of the plane, the snap of the parachute opening, and his landing.  He states that his parachute did not open until just before he hit the ground, and that he landed on his back.  Although service treatment records reflect references to a "good landing," the Veteran's account is entirely consistent with his service and the documented events.  The Board expressly finds that the Veteran injured his back in service.

Service treatment records do not show findings or complaints of back problems during active duty or during subsequent physicals for Reserve service.  However, the Veteran reports that since his in-service injury, he periodically suffers pain in the back.  Beginning in 1985, the Veteran reported increased pain levels; he does not report any specific injury at that time, though he does refer to problems lifting or doing other work.  Dr. SLL, a treating neurologist, did state that the Veteran's back pain had been aggravated by working in a crawl space in approximately July 1985; he indicated, however, that the pain had existed well prior to that.  A herniated disc at the L4-L5 level was diagnosed.  Conservative treatment was not successful, and the Veteran eventually required surgery in May 1989.  Laminectomies were performed from L3 to L5.  While follow-up treatment records indicate that some relief was obtained through surgery, the Veteran has continued to complain of some degree of back pain since.  He underwent further surgery in approximately 2007, with good results.  

Several VA examinations have been afforded the Veteran with regard to his back.  In June 1986, the current complaints were noted, but were related to difficulty lifting in the past year; no reference was made to any in-service injury, other than the development of neurological problems.  In June 2010, the examiner noted the Veteran's report of chronic low back pain since 1945; he stated that his back "went out" the first time soon after his diagnosis with GBS.  No "definite history of trauma" was noted.  The examiner opined the diagnosed degenerative disc disease was less likely than not related to service or to GBS, but did not provide a rationale, other than the Veteran's lay reports of problems in service were undocumented. Most recently, in March 2012, following a document review of the file, a VA physician's assistant opined that the Veteran's current degenerative lumbar spine changes were less likely than not related to service.  She found no documented instances of back complaints in service, and concluded that the description of his parachute landing as "good," in combination with his ability to then make his way on foot back to American lines, indicated that there had in fact been no back injury in service.  A 1972 Reserve retention examination made no reference to a back problem; the first documented evidence of a back problem was in 1986.  She also felt that the development of GBS in service was not a causative factor; that disease was an acute neurological problem, and the current back condition was more representative of the natural progression of degeneration consistent with age.

Although those VA examiners offering an opinion are unanimous in finding that the currently diagnosed back condition is unrelated to service, none of those opinions are entitled to probative weight.  The VA doctors either fail to note the Veteran's competent and credible lay statements regarding injury in service and continuity of symptoms (even periodically) since then, or do not account for such statements in rendering their opinions.  While the most recent VA opinion does show a detailed review of the claims file and careful consideration of the Veteran's statements, she failed to consider application of the combat presumption, and incorrectly discounted the weight to be afforded those statements.  Her determination of the meaning of the phrase "good landing" does not consider the legal effect of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d).  As a result she in effect relied solely upon the absence of contemporaneous medical records to determine the Veteran's reports lacked credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Therefore, the competent, credible, and probative evidence of record consists of the Veteran's reports of back injury in service and periodic problems since, along with private and VA medical records documenting such complaints since 1985.  While the Veteran has been somewhat inconsistent in describing the exact date and circumstances of the onset of his back problems, he has not been directly contradictory, and the inconsistencies do not raise serious doubts regarding his credibility.

Accordingly, the preponderance of the evidence supports the Veteran's claim, and service connection for a back disability is warranted.

ORDER

An evaluation in excess of 10 percent for bilateral hearing loss prior to June 10, 2010, is denied.

An evaluation in excess of 30 percent for bilateral hearing loss since June 10, 2010, is denied.

An evaluation in excess of 30 percent for bilateral aphakia is denied.

Service connection for a back disability is granted.


REMAND

In a February 2011 rating decision, VA granted entitlement to service connection for residuals of polyneuritis/GBS of the right and left lower extremities, and assigned a 10 percent evaluation for each leg effective from August 20, 2001.

In March 2011, VA received correspondence from the Veteran titled "Letter of Disagreement" in which he specifically refers to the 10 percent evaluations assigned for neurological problems and states that VA failed to fully consider all related manifestations and impairments. "That is the crux of my disagreement in a nutshell."  This is clearly a notice of disagreement (NOD) with the initial assignment of the 10 percent ratings.  There is no indication in the claims file or the records maintained electronically in the Virtual VA system that any action has been taken with regard to these matters.

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the issues of entitlement to an evaluation in excess of 10 percent for residuals of polyneuritis/GBS are being remanded for issuance of an SOC and to give the appellant the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Also requiring remand is the claim for entitlement to TDIU.  The question of TDIU is inextricably intertwined with the open questions of evaluation of the residuals of polyneuritis and service connection for right knee and shoulder disabilities.  TDIU is dependent upon consideration of the impact of all service connected conditions on the ability to obtain or retain substantially gainful employment.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Associate with the claims file updated VA treatment records from the VA medical center in Marion, Illinois and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2011 to the present.

2.  Take appropriate action to address the referred issues enumerated in the Introduction above.

3.  Schedule the veteran for appropriate VA examinations to obtain current findings regarding the current status of his service-connected disabilities.  The examiners must specifically comment on the impact of the service-connected disabilities on the Veteran's occupational functioning.

4.  Issue an SOC with respect to the issues of entitlement to an increased schedular evaluations for residuals of polyneuritis/GBS of the left and right lower extremities. Afford the Veteran an appropriate period in which to respond. 

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate SSOC and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


